GROSS, J.
A jury found appellant Earnest Jackson guilty of dealing in stolen property and grand theft. Both charges involved the same property.
The trial court orally indicated that it would adjudicate Jackson only on the dealing in stolen property count and that the grand theft count would be dismissed. *1275However, a written order sentenced Jackson to five years in prison on both counts.
Jackson filed a motion under Florida Rule of Criminal Procedure 3.800(b)(2) to correct the sentencing error, contending that although the trial court only adjudicated him guilty of dealing in stolen property, it sentenced him to prison on both counts. The trial court did not rule within sixty days, so the motion was deemed denied. See Fla. R.Crim. P. 3.800(b)(1)(B).
Section 812.025, Florida Statutes (2002), expressly prohibits an individual from being convicted of theft and dealing in stolen property in connection with one scheme or course of conduct. We remand this case to the circuit court to vacate the sentence on the grand theft charge. See Eugene v. State, 828 So.2d 1055 (Fla. 4th DCA 2002).
WARNER and STEVENSON, JJ„ concur.